a oe boue department of the treasury internal_revenue_service washington d c jan pe ep rats oo tax exempt and _ government ‘entities ics so ae _atin taxpayer a taxpayer b taxpayer c company c plan x trust t bank n date percentage percentage percentage value value dear this is in response to the request for letter rulings ‘dated amended supplemented and restated and as further restated and amended os as trough your authorized representative request a series of letter rulings under section -- a and as further supplemented on _ in which you - hr paez ee - 2uv7 - e of the internal_revenue_code code the following facts and representations support your ruling_request a company c was formed by taxpayer a during company c maintains plan - x which is a stock_bonus_plan that is intended to meet the requirements of code sec_401 and sec_4975 plan x received its most recent favorable determination_letter on date several of company c’s subsidiaries have adopted plan x for the benefit of its employees bank n is the current trustee of the trust of plan x taxpayer a died i in prior to his death during taxpayer a established trust t trust t provides in relevant part for the payment ofa specified portion ‘of trust income to taxpayer b taxpayer a’s widow during her lifetime upon taxpayer b’s death company c stock held by trust t is to pass to plan x subject_to several conditions one condition is that plan x be an organization to which the remainder - interest in a charitable_remainder_trust may pass pursuant to the code taxpayer b was alive as of the date of the most recent amendment and restatement of this request for letter_ruling the internal_revenue_service has previously issued a letter_ruling to trust t concluding that trust t qualified as a charitable_remainder_trust within the meaning of code sec_664 furthermore a qualifying_employee stock ownership plan is a permissible recipient of employer_securities as the holder of a remainder_interest ina charitable_remainder_trust your authorized representative has asserted that approximately percentage of the stock of company c is currently held in trust t and approximately percentage of the stock of company c is held by pl plan x taxpayer b holds approximately percentage of company c stock - taxpayer b is currently the chairman of the board_of company c however your authorized representative has asserted that taxpayer b is not a plan x participant nor is she involved i in the day t to day management of company c it has been represented that the company c stock held by trust t will be _ transferred to plan x after the death of taxpayer b t provides in relevant part that as of the termination_date the trustee may pay the corpus of the trust in accordance with the direction of the special trustee the special trustee may direct the trustee to pay such part or all of the corpus of the trust which shall consist of the stock of company c as the special trustee in its sole and absolute in this regard sec_2 a of trust _ discretion shall deem proper to the trustee or trustees acting at the time ofthe planx- paged - trust provided however that this gift is conditioned upon the plan x trust being in existence at the termination_date sec_1 of trust t in relevant part defined death of the survivor of ‘taxpayer a or taxpayer b termination_date as the a ‘ sec_4 of trust t provides that taxpayer cis the special trustee of trust t it has been represented on your behalf that the fair_market_value fmv ofa share of company c stock at the date of taxpayer a’s death was approximately value as of the date of the initial supplementation and restatement of this ruling_request the fmv of a share was approximately value _ paragraph d of the introduction to plan xx provides in relevant part that plan x and its related trust are intended to meet the requirements for an employee_stock_ownership_plan under code sec_4975 s and for a stock_bonus_plan under code sec_401 - oe section dollar_figure of plan x provides that the board shall be the present or any succeeding board_of directors of company c section dollar_figure of plan x defines committee as the group of individuals appointed under section section dollar_figure of plan x defines forfeitures the portion of the amount credited to a participant’s account which does not become part of his capital accumulation and is forfeited by him pursuant to sec_5 - section dollar_figure of plan x defines valuation_date a a s which a determination of the value of company stock has been made the most recent date on sec_4 of plan x provides in relevant part that as of the last valuation_date of each plan_year there shall be credited to the company stock account of each participant entitled to an allocation under sec_4 his allocable share of forfeitures of company stock if any occurring during such plan_year sec_4 of plan x entitled other investment account provides in relevant part that as‘of the last valuation_date of each plan_year there shall be - determined by the committee and credited to the other investment account of each participant entitled to an allocation under sec_4 his share of page ff on -_-sc be net realized gains or losses and cash dividends attributable to ae company stock if any - employer contributions in cash forfeitures if any other than company stock during the plan _ year and net realized and unrealized gains or losses and earnings attributable to assets in the other investment accounts held by the trustee a oo a - - sec_4 a of plan x provides rules which govern the allocation of shares of employer contributions and forfeitures during any plan_year c o section dollar_figure of plan x sets forth the rules governing the allocation of contributions and limitations thereon under code sec_415 - - section dollar_figure of plan x provides that the committee which administers plan x shall consist of at least three members appointed by the board each of whom shall be a participant employer or member of the board a proposed amendment to plan x intended in part to conform to the - requirements of code sec_664 accompanied this ruling_request article iii of the proposed amendment amends section dollar_figure of plan x by providing that trust t shares - shall be allocated to participants in accordance with sec_4 as amended after first allocating any other annual_additions under plan x for the plan_year up to the limit set - forth in sec_4 article iv of the proposed amendment revises the second sentence of sub sec_4 a of plan x and adds an additional sentence which provides in relevant part the rules governing the allocation of crt shares or forfeitures for any plan_year under ee sections dollar_figure and - pees - article v of the proposed amendment amends section dollar_figure of plan x by adding a subsection p thereto which provides that ‘ notwithstanding the foregoing annual_additions resulting from the allocation of crt shares or of forfeitures attributable to crt shares to a participant’s account shall not exceed the limitation set forth in sub sec_4 a above and in sub sec_4 above but shall not be taken into ‘account in determining whether any other amount exceeds such limitation the annual - additions attributable to an allocation of crt shares shall be calculated based on the most recent appraised value of company stock as of the effective date of such allocation article vii of the proposed amendment amends section of plan x by providing i in relevant part that notwithstanding the foregoing any company stock held in the crt suspense_account shall be voted by one or more persons serving as the trustee provided that each such person qualifies as an independent_trustee within the meaning of sec_664 of the code provided that each member of the committee would if appointed as a trustee qualify as such an independent_trustee the committee may direct the trustee with respect to ‘the voting suspense_account of company stock held in the crt ok based on the above facts and representations you through your authorized represeritative request the following letter rulings - - the above proposed amendment to plan x will not adversely affect the qualified status of plan x under code sec_401 and sec_4975 oo - __ for purposes of code sec_664 and and allocations of stock from the crt suspense_account to the accounts of affected plan x participants will be valued at the most recent appraised valuation of the stock - allocated shares of company c stock received from trust t for which - no voting directions are received from participants may be voted by the trustees of the plan x trust in the same manner as unallocated stock and co-trustees each independent as defined in code sec_664 may be appointed as trustees of plan x and may exercise voting rights with respect to unallocated company c stock received from trust t with respect to your ruling requests code sec_401 provides the qualification rules applicable to retirement plans set up by employers exclusively to ir thy page6 benefit their employees and their beneficiaries code sec_401 provides in short _ _ that contributions or benefits provided under a qualified_plan may not discriminate in favoslof highly compensated employees within the meaning of sec_414 _ code sec_4975 provides that an employee stock ownership -plan esop is a defined contribution plan- a which is a stock_bonus_plan whichis qualified or a stock_bonus_plan and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and b which is otherwise defined in regulations prescribed by the secretary _ code sec_4975 further provides in relevant part that'an esop must meet the requirements of code sec_664 if applicable ae code sec_415 in general provide limitations on contributions and benefits under qualified_plans code sec_415 provides a special rule applicable to esops in relevant part code sec_415 provides that the amount of any qualified_gratuitous_transfer as defined in sec_664 allocated to a participant for any limitation_year shall not exceed the limitations imposed by this section but such amount shall not be taken into account in determining whether any other amount exceeds the limitations imposed by this section co - sec_1 b of the income_tax regulations provides in relevant part that for purposes of this paragraph annual_additions with respect to defined contribution plans a contribution by the employer or employee of property other than ‘cash will be considered to be a contribution in an amount equal to the fair_market_value as defined in sec_20_2031-1 of the estate_tax regulations of the property on the date the contribution is made code sec_664 provides the rules governing qualified gratuitous transfers of qualified_employer_securities to an esop code sec_664 provides that such - a transfer only applies to securities which had previously passed from a decedent dying before date to a_trust described in paragraph or of subsection d code sec_664 provides that'a recipient esop must treat such securities as being attributable to employer contributions but without regard to the limitations of code sec_404 code sec_664 provides that a plan complies with code sec_664 if it provides that qualified_employer_securities gratuitously transferred to it are allocated to plan participants in a manner consistent with sec_401 page - o code sec_664 provides that a plan complies with code sec_664 if it provides that plan participants are entitled to direct the plan as to the manner in which such securities which are entitled to vote and are allocated to the account of such participant are to be voted code sec_664 provides that a plan complies with code sec_664 if it provides that an independent_trustee votes the securities so transferred which are not for purposes of code sec_664 an independent ’ allocated to plan participants trustee means any trustee who is not a member_of_the_family within the meaning of sec_2032a of the decedent or a 5-percent_shareholder o o - code sec_664 provides that a plan complies with code sec_664 if it provides that such sécurities are held in a suspense_account under the plan to be allocated each year up to the applicable limitation under paragraph after first allocating all other annual_additions for the limitation_year up to the limitations under sec_415 and e ‘code sec_664 provides that for purposes of paragraph e the applicable limitation under this paragraph with respect to a participant is an amount equal to the lesser_of - i dollar_figure or ii percent of the participant’s_compensation as defined in sec_415 code sec_664 provides that a plan complies with code sec_664 if it provides that on termination of the plan all securities so transferred to the plan which are not allocated to plan participants as of such termination are to be transferred to or for_the_use_of an organization described in code sec_170 - section a of the pension_protection_act of p l stat _ ppa-2006 amended sec_664 of the code by inserting determined on the basis of fair_market_value of securities when allocated to participants after paragraph section b of the ppa-2006 provides that the above amendment is effective as of the date of enactment of the act date revrul_73_583 1973_2_cb_146 held that the amount deductible under sec_404 of the code with respect to the contribution of stock to a tax qualified profit-sharing_plan by an accrual basis corporation is the fair_market_value of the stock at ‘the time it is contributed to the plan and not the value at the time the liability to make a contribution was accrued on the employer’s books _ he page a revrul_80_155 1980_1_cb_84 dealt with various issues sufrounding the valuation of qualified_plan assets with respect to defined contribution plans in relevant part revrul_80_155 concluded that if the value of amounts to be allocated or distributed was to be ascertainable a plan must provide for a valuation of trust _ investments at least once a year on a specified inventory date in accordance with a method consistently followed and uniformly applied revrul_95_57 1995_2_cb_62 held that an esop trustee may vote the shares of stock of a sponsoring employer allocated to the accounts of affected esop participants _ for which no voting directions are timely received said voting on the part of the esop trustee will not result in the esop’s failing to comply in operation with the pass-through voting requirements of code sec_409 oe code sec_401 requires an esop to obtain valuations by an- independent_appraiser of employer_securities which are not readily_tradable on an established_securities_market with respect to activities carried on by the plan title united_states_code u s c sec_1 provides in relevant part that in determining the meaning of any act of congress unless the context indicates _ otherwise-words importing the singular include and apply to several persons parties or - things with respect to your initial ruling_request section dollar_figure of revenue_procedure 2007_1_irb_118 date provides in relevant part that the employee_plans technical office ordinarily will not issue letter rulings on matters involving a plan’s qualified status under sec_401 through and sec_4975 these matters are generally handled by the employee_plans determinations program your first ruling_request asks the employee_plans technical office to rule that - plan x’s being amended by the proposed amendment referenced herein will not result in plan x’s losing its qualified status under code sec_401 and sec_4975 we believe that such a ruling falls squarely within the limitation on issuance of letter rulings found in section dollar_figure of revproc_2007_4 thus we decline to issue such ruling - our refusal to respond to your initial ruling_request is not meant to preclude your - submitting plan x and the proposed amendment thereto to the employee_plans - determination manager ep determinations through the ep determination_letter program to obtain a determination on plan x’s continued qualified status as amended see sections dollar_figure and dollar_figure of revproc_2007_6 2007-1-lr b -- ca with respect to your second letter_ruling request we note that code sec_664 as amended by section of the ppa-2006 provides that the valuation to be oo page oo _ -- - used when stock is allocated to the accounts of affected plan participants is the fair_market_value of the stock at the time it is allocated to the accounts of affected plan participants - thus with respect to your second letter_ruling request we conclude as follows ' for purposes of code sec_664 and and g allocations of stock from the suspense_account required by code sec_664 will be valued at the fmv of the stock at the time the stock is allocated from the crt suspense_account associated with plan x to the accounts of affected plan x participants - with specific respect to your third letter_ruling request we note that code sec_664 offers no guidance with respect to the appropriate response however we also note that revrul_95_57 c bdollar_figure cited above offers guidance with respect to non crt shares for which no voting instructions are received os - - we believe that the analysis and rationale found in revrul_95_57 is persuasive for purposes of reaching our response to your third ruling_request thus with respect to -your third ruling_request we conclude as follows oo shares of company c stock received from trust t and allocated from the _ crt suspense_account for which no voting directions are received from participants may be voted by the trustees of the plan x trust in the same manner as unallocated stock _ with specific respect to your fourth ruling_request as noted above title u s c sec_1 in relevant part provides that words importing the singular are intended to encompass more than one person party or thing in this regard we do not believe that decisions made with respect to stock subject_to the requirements of code sec_664 must be made by one trustee or that the language found in title i u s c sec_1 should not apply to stock transferred from trust t to the plan x crt suspense_account which has not been allocated to the accounts of affected plan x participants - ce thus with respect to your fourth ruling_request we conclude as follows co-trustees each independent as defined in code sec_664 may be appointed as trustees of plan x and may exercise voting rights with respect to se gnallocated company c stock received from trust t this ruling letter by necessity is based upon the assumption that plan x meets - the-requirements-of code sec_401 a and e at all times relevant thereto s jhe ’ page - so oo ' this ruling letter expresses no referenced above satisfies the requirements of code s sec_401 sec_4975 and sec_664 opinion a sec_5 to whether the proposed amendment to plan x _ acopy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office ‘if you have any questions concerning this letter_ruling please contact esquire id who may be reached at _ nota toll-free number or _ sincerely yours enclosures deleted copy of this letter notice of intention to disclose
